J-A17013-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    FRANK ROSADO                               :
                                               :
                       Appellant               :   No. 896 EDA 2021

              Appeal from the PCRA Order Entered March 29, 2021
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-1008191-1989


BEFORE:      PANELLA, P.J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY PANELLA, P.J.:                       FILED SEPTEMBER 28, 2022

        Frank Rosado filed a second petition pursuant to the Post Conviction

Relief Act (“PCRA”), 42 Pa. C.S.A. §§ 9541-9546, 22 years after his judgment

of sentence for the first-degree murder of Luis Diaz became final. He now

appeals pro se the Philadelphia County Court of Common Pleas’ order

dismissing the petition without an evidentiary hearing on the basis that the

petition was untimely. We affirm.

        The timeliness of a PCRA petition is a question of law and therefore, our

standard of review is de novo and our scope of review is plenary. See

Commonwealth v. Callahan, 101 A.3d 118, 121 (Pa. Super. 2014). We note

at the outset that the timeliness requirements of a PCRA petition are


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A17013-22


jurisdictional in nature and may not be disregarded in order to address the

merits of a petition. See Commonwealth v. Lawson, 90 A.3d 1, 4 (Pa.

Super. 2014). The PCRA requires a petition, whether it be a first or subsequent

petition, to be filed within one year of the date the underlying judgment of

sentence becomes final. See 42 Pa. C.S.A. § 9545(b)(1). For purposes of the

PCRA, a judgment of sentence becomes final “at the conclusion of direct

review, including discretionary review in the Supreme Court of the United

States and the Supreme Court of Pennsylvania, or at the expiration of time

for seeking the review.” 42 Pa.C.S.A. § 9545(b)(3).

       Here, Rosado’s judgment of sentence became final on February 1, 1994,

when the 90-day period for filing a writ of certiorari from our Supreme Court’s

denial of Rosado’s petition for allowance of appeal on direct appeal expired. 1

Rosado did not file the instant PCRA petition until December 9, 2016, which,

as Rosado concedes, makes his petition patently untimely by more than two

decades.

       Therefore, in order for Rosado to obtain merit review of his facially-

untimely PCRA petition, he must plead and prove one of the three timeliness


____________________________________________


1 Rosado was sentenced to, inter alia, life imprisonment for the first-degree
murder of Diaz in July 1990. This Court affirmed his judgment of sentence on
direct appeal, and our Supreme Court denied allocatur on November 3, 1993.
Therefore, Rosado’s judgment of sentence became final for purposes of the
PCRA on February 1, 1994. See Pa.C.S.A. § 9545(b)(3).



                                           -2-
J-A17013-22


exceptions set forth by the PCRA. See 42 Pa.C.S.A. § 9545 (b)(1)(i)-(iii).

Rosado claims his petition is timely under the newly-discovered-facts

exception, which requires a petitioner to establish that “the facts upon which

the claim is predicated were unknown to the petitioner and could not have

been ascertained by the exercise of due diligence[.]” 42 Pa. C.S.A. §

9545(b)(1)(ii). As with all three of the timeliness exceptions at the time

relevant to Rosado’s petition, Rosado was required to file his petition within

sixty days of the date he could have first presented the claim. See Pa. C.S.A.

§ 9545(b)(2).2

       Rosado bases his newly-discovered-facts claim on a letter his brother

alleges he found in 2016 while he was cleaning their mother’s house. The

letter, handwritten in Spanish and dated January 5, 1994, is written by an

alleged eyewitness to the shooting named Raul Lopez. In the letter:

       Lopez claims he and [Rosado] were together the day of the
       shooting, that he observed [Rosado] and the decedent fighting,
       that they both ‘fell down, and suddenly an explosion rang out.’
       Lopez claims that when [Rosado] and the decedent fell down, he
       couldn’t see anything because parked cars were blocking his
       view.




____________________________________________


2 Section 9545(b)(2) was amended on October 24, 2018, to extend the time
from 60 days to one year. However, the amendment provides that it only
applies to claims arising after December 24, 2017, and Rosado’s petition was
filed in 2016.




                                           -3-
J-A17013-22


Trial Court Opinion, 8/20/21, at 7.3

        In rejecting Rosado’s claim that the newly-discovered-facts exception

was applicable to his case, the PCRA court found that Rosado did not establish

he acted with due diligence in seeking testimony from Lopez. The PCRA court

explained:

        The letter written by Lopez is dated January 5, 1994, and, by
        [Rosado’s] own admission, was in the possession of [Rosado’s]
        mother in her home. [Rosado] does not explain how his mother
        came into possession of this letter and why his mother did not
        give it to him sooner if it indeed contained ‘exculpatory evidence.’
        Moreover, [Rosado] claims that Lopez was an ‘eyewitness’ to the
        shooting and was prepared to testify at trial. Thus, [Rosado] had
        known about Raul Lopez since the day of the shooting if Lopez was
        indeed an eyewitness, knew what Lopez had observed since they
        allegedly were together that day, and knew that Lopez was
        available to testify at trial. [Rosado] does not explain why he did
        not reach out to Lopez prior to trial or in the decades since if he
        indeed could have provided testimony beneficial to [Rosado].

Trial Court Opinion, 8/20/21, at 5-6.

        We see no error in the PCRA court’s conclusion that Rosado did not

exercise due diligence, as he must to invoke the newly-discovered-facts

exception to the PCRA’s time bar. In his appellate brief, Rosado does not

challenge the PCRA court’s finding in this regard nor does he attempt to

explain how he did, in fact, exercise due diligence in either obtaining the letter

from his mother or otherwise ascertaining Lopez’s testimony. Therefore,




____________________________________________


3   Rosado provided a copy of the letter translated into English.


                                           -4-
J-A17013-22


Rosado has failed to demonstrate how the PCRA court erred by dismissing his

petition as untimely.

      Rosado summarily asserts in his second claim, however, that the PCRA

court erred by dismissing his petition without first holding an evidentiary

hearing. This claim fails, given that “[i]f the petition is determined to be

untimely, and no exception has been pled and proven, the petition must be

dismissed without a hearing because Pennsylvania courts are without

jurisdiction to consider the merits of the petition.” Commonwealth v. Reed,

107 A.3d 137, 140 (Pa. Super. 2014) (citation omitted). Rosado’s companion

assertion that he was entitled to the appointment of counsel pursuant to

Pa.R.Crim.P. 904(D), which requires the PCRA court to appoint counsel for a

pro se indigent petitioner’s second or subsequent PCRA petition when an

evidentiary hearing is required, likewise fails.

      Based on the above, we discern no error in the PCRA court’s dismissal

of Rosado’s petition as untimely, and in doing so without holding a hearing.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/28/2022



                                      -5-